



Exhibit 10.1


AMENDMENT TWO
TO
FIFTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT


As of April 24, 2018


This Amendment Two (“Amendment”) hereby amends that certain Fifth Amended and
Restated Employment Agreement dated as of October 22, 2013, as amended by
Amendment One dated as of September 28, 2015, between Robert Mehrabian and
Teledyne Technologies Incorporated (the “Employment Agreement”) as follows:


1.
Effective April 24, 2018, the Executive’s title shall be changed to “Chairman
and Chief Executive Officer”.



2.
Since December 25, 2017, the term “Base Salary” for the purpose of the
Employment Agreement has been $995,000 (Nine Hundred and Ninety Five Thousand
Dollars). The Executive’s Base Salary may be increased from time to time in the
future as approved by the Personnel and Compensation Committee of the Board of
Directors.



Capitalized terms used in this Amendment without definition have the meanings
given to such terms in the Employment Agreement.


Except as expressly amended hereby, the Employment Agreement remains in full
force and effect.


Witness the due execution hereof, intending to be legally bound, as of the date
first above written.


Executive                    
                
/s/ Robert Mehrabian
Robert Mehrabian                



Teledyne Technologies Incorporated
                
By: /s/ Charles Crocker
Charles Crocker
Chair, Personnel and Compensation Committee    







